Citation Nr: 1724242	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  11-30 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to VA burial benefits.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1943 to April 1946 and from May 1947 to January 1971, and his decorations include the Combat Medics Badge.  He died in September 1999 and the appellant is the Veteran's son.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 Administrative Decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2012, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  

This case was previously before the Board in April 2014 when it was remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that these matters must again be remanded consistent with the instructions provided in the April 2014 remand, which will be repeated hereafter.  The Board's instructions included providing the appellant adequate notice for his claim for service connection for the cause of the Veteran's death.  See Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  Such notice was provided to the appellant in September 2015.  A May 2016 Supplemental Statement of the Case (SSOC) which included only the matter of entitlement to burial benefits, and a June 2016 SSOC which included both entitlement to burial benefits and service connection for the cause of the Veteran's death, were also issued to the appellant.  All such items were mailed to a mailing address different from that the appellant identified in April 2012 correspondence, and different from that the April 2014 Board remand was addressed, and were returned undelivered.  Accordingly, the Board's April 2014 remand instructions remain incomplete, and should be fulfilled on remand.  

In addition, the Board remand sought a VA medical opinion to properly adjudicate the appellant's claim for service connection for the cause of the Veteran's death.  Such opinion was secured in April 2016.  It was asked that the medical expert address the proposed theory of entitlement, that the Veteran's service-connected disabilities interfered with his recovery and contributed to his death.  That specific theory does not appear to have been considered in the April 2016 VA medical opinion.  The claims file should be returned to the April 2016 VA medical expert for an addendum opinion that specifically considers the appellant's theory of entitlement for service connection for the cause of the Veteran's death.  

Accordingly, the case is REMANDED for the following action:

1. Send the appellant notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that is required in claims of service connection for the cause of death.  The appellant should have the opportunity to respond.  

Such should be sent to the same address as that identified by the appellant in April 2012 correspondence, and as provided in the Board's April 2014 remand.  

2. Notify the appellant that he may submit evidence, including by the Veteran's treating physicians, addressing whether his death was related to service, and in particular, to his service-connected disabilities.  The appellant should be provided an appropriate amount of time to submit this evidence.  

Such should be sent to the same address as that identified by the appellant in April 2012 correspondence, and as provided in the Board's April 2014 remand.  

3. Forward the Veteran's claims folder to the April 2016 VA medical expert, if available, for an addendum opinion whether the Veteran's service-connected disabilities (hiatal hernia, hypertension, and/or bilateral hearing loss) interfered with his recovery and contributed to his death.  

The VA medical expert should give a reasoned explanation for all opinions provided.  If the medical expert is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  All findings and conclusions should be set forth in a legible report.  

4. Then readjudicate the appellant's claim.  If the benefits sought remain denied, the RO should issue the appellant an appropriate SSOC, and afford the appellant an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




